Citation Nr: 0125228	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  00-20 850A	)	DATE
	)
	)


THE ISSUE

Whether clear and unmistakable error is present in a July 5, 
1983 decision, denying entitlement to service connection for 
the cause of the veteran's death.


REPRESENTATION

Moving party represented by:  Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel






INTRODUCTION

The veteran had active service from November 1942 to December 
1945.  He died in March 1982.  The moving party is the 
veteran's surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on a motion by the moving party 
pursuant to 38 U.S.C.A. §§ 5109A(a) and 7111 (West Supp. 
2000) alleging clear and unmistakable error in a July 5, 1983 
Board decision which denied the moving party's appeal for 
service connection for the cause of the veteran's death.  


FINDINGS OF FACT

1. The Board of Veterans' Appeals entered a decision on July 
5, 1983, which denied the moving party entitlement to 
service connection for the cause of the veteran's death.

2. The July 5, 1983, Board decision was consistent with and 
supported by the evidence then of record, and involved 
proper application of applicable law and VA regulations.


CONCLUSION OF LAW

The July 5, 1983, Board decision denying service connection 
for the cause of the veteran's death did not involve clear 
and unmistakable error.  38 U.S.C.A. § 7111 (Supp. 2000); 38 
C.F.R. §§ 20.1403 and 20.1404 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party contends that there was no evidence to 
contradict an August 1982 physician's opinion then submitted 
in support of her claim of service connection for the cause 
of death of the veteran, and that she should have been 
granted the benefit sought.  The moving party contends that 
this alleged error constitutes clear and unmistakable error 
that undermines the Board's July 1983 decision.    


Factual Background

At the time of the  July 1983 Board decision, the record 
included the veteran's service medical records, which showed 
no complaints, symptoms or diagnoses of any cardiovascular 
disorders.  

The veteran a had VA examination in November 1949 and March 
1953.  No cardiovascular disease was noted, including 
hypertension.  In February 1976, the veteran underwent a VA 
psychiatric examination.  The veteran reported being informed 
that he had a heart murmur in 1954.  There was no history of 
hypertension noted.

The March 1982 report of the veteran's terminal 
hospitalization reflects that the veteran had an acute myo-
infarction in late July or early August 1980.  As to the 
final diagnoses, the authoring physician A.P.S., M.D. found 
that the veteran had a myocardial infarction, 
arteriosclerotic cardiovascular disease, peptic ulcer disease 
and emphysema at the time of his death.  

The veteran died on March [redacted], 1982.  The certificate of death 
reflects that acute myocardial infarction was listed as the 
immediate cause of death, due to or as a consequence of 
arteriosclerotic cardiovascular disease.      

At the time of the veteran's death, service connection was in 
effect for psychoneurosis, anxiety, evaluated as 70 percent 
disabling; a prepyloric ulcer, evaluated as 20 percent 
disabling; and a scar of the left leg, assigned a zero 
percent rating.  The veteran's combined disability evaluation 
was 80 percent, and the veteran had been found to be 
individually unemployable as of December 1975.  

In an August 1982 letter, A.P.S., M.D. stated that:

"In my opinion, all cardiac conditions would be 
adversely effected by anything that contributed to 
stress.  In my opinion, the nervous disorder caused 
by this man[']s time in service should be 
considered a factor producing the stress that 
eventually contributed to his death."   

In a separate August 1982 letter, J.T., reported that she 
knew the veteran for several years as "an extremely nervous 
man."  

The moving party testified at a personal hearing conducted at 
the Department of Veterans Affairs (then, Veterans 
Administration) Regional Office (RO) in November 1982.  The 
transcript of proceedings reflects that the hearing board was 
comprised of an acting chairman, a legal member and a medical 
member, identified as a physician.  

In substance, the moving party related that she had married 
the veteran in 1944, and that their business was farming.  
She stated that the veteran had been nervous throughout the 
course of their marriage.  She stated that her husband "could 
never be still," and that he could only sleep when using 
medications.  She stated that she first became aware of the 
veteran's cardiac problems when he was afforded care in 
Memphis for a heart attack in 1980, and he refused a heart 
catheterization for fear it would kill him.  She related that 
her husband was weak most of the time, and although he would 
start projects he would quit.  She added that there was a big 
change in his life in the seven years previous to his death, 
because his nervous condition increased, and that he had 
taken medication for high blood pressure during the last six 
years of his life. She reported that the veteran was 
diagnosed to have high blood pressure within the last five or 
six years of his life, but that because the veteran refused 
medical care previously, she was unaware if he had the 
condition prior to that time.  The moving party stated that 
Dr. A.P.S. treated the veteran for over 25 years for nerves 
and headaches.  

The moving party's eldest son testified in substance that his 
father cried when the crops failed, but that he related it to 
the hard work that he and his family had done for nothing.  
He added that his father was nervous.  He stated that 
although his father had offered to take him hunting, the 
veteran would go by himself.  He also stated that the veteran 
would tell him about "flashbacks" of his time in service and 
as a prisoner of war.  He added that his father could not 
tolerate being confined.  He stated that his father would cry 
when speaking about killing children and old men after his 
military unit had penetrated the enemy lines during World War 
II in Europe.  The veteran's son also related that in the 
last year of the veteran's life, he was experiencing 
shortness of breath and a shooting pain in the chest.  

The text of the July 1983 Board decision reflects the 
foregoing summary of evidence, in substance.  In noting the 
report of Dr. A.P.S., the Board noted while the physician 
opined that the veteran's nervous disorder should be 
considered a factor in producing the stress that eventually 
contributed to the veteran's death, medical documentation 
showing such a causal relationship was not submitted in 
support.  The Board further noted that:

"The primary cause of death, by its very nature, 
was so overwhelming that eventual death could have 
been anticipated irrespective of the coexisting 
service-connected nervous disorder, peptic ulcer 
disease and leg scar.  The fact that the veteran 
was suffering from a service-connected 
psychoneurosis at the time of his death, and had 
been assigned a total rating based on individual 
unemployability is not a basis, in this case for 
determining that the psychiatric disorder was a 
contributory cause of death."  

The final page of the Board's July 1983 decision reflects 
that one of its signatories was a medical doctor.  


The Applicable Law

Before November 21, 1997, a claimant was precluded by law 
from collaterally attacking a prior final Board decision by 
alleging clear and unmistakable error in either the Board's 
decision or in a rating decision that was subsumed in that 
decision.  Smith v. Brown, 35 F.3d, 1516 (Fed. Cir. 1994).  
However, such challenges have been permitted since November 
21, 1997, the date of enactment of Pub. L. No. 105-111, 111 
Stat. 2271. The statutory authority for the revision of Board 
decisions on the basis of CUE granted by Public Law No. 105-
111 is found in 38 U.S.C.A. §§ 5109A (a) and 7111 (West 1991 
& Supp. 2000) which codified, without substantive change, the 
existing regulation, 38 C.F.R. § 3.105(a), providing for 
revision of RO decisions on the basis of clear and 
unmistakable error.  Donovan v. West, 158 F.3d 1377 (Fed. 
Cir. 1998); Dittrich v. West, 163 F.3d 1349, 1352 (Fed Cir. 
1998). 

The Board has original jurisdiction to determine whether 
clear and unmistakable error exists in a prior final Board 
decision. Such review may be initiated by the Board on its 
own motion or by a party to the decision.  38 C.F.R. § 
20.1400 (2000).  The VA General Counsel has held that the 
Board's new authority applies to any claim pending on or 
filed after November 21, 1997, the date of enactment of the 
statute.  See 38 C.F.R. § 20.1400 (2000); VAOPGCPREC 1-98 
(Jan. 13, 1998).

Rule 1403 of the Board's Rules of Practice, found at 38 
C.F.R. § 20.1403, defines  clear and unmistakable error:  

(a) General. Clear and unmistakable error is a very 
specific and rare kind of error. It is the kind of 
error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known 
at the time, were not before the Board, or the statutory 
and regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.-

(1) General.  Review for clear and unmistakable 
error in a prior Board decision must be based on 
the record and the law that existed when that 
decision was made.

(2) [Omitted]

(c) Errors that constitute clear and unmistakable error.  
To warrant revision of a Board decision on the grounds 
of clear and unmistakable error, there must have been an 
error in the Board's adjudication of the appeal which, 
had it not been made, would have manifestly changed the 
outcome when it was made.  If it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.--

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable 
error does not include the otherwise correct application 
of a statute or regulation where, subsequent to the 
Board decision challenged, there has been a change in 
the interpretation of the statute or regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The regulatory definition of clear and unmistakable error was 
based on prior rulings of the United States Court of Appeals 
for Veterans Claims (previously known as the United States 
Court of Veterans Appeals) (Court), and Congress intended 
that the VA adopt the Court's interpretation of the term 
"clear and unmistakable error."  Therefore, the jurisprudence 
that has evolved from years of court decisions is applicable 
in the present adjudication.

The Court has consistently stressed the rigorous nature of 
the concept of clear and unmistakable error, stating that 
such is "an administrative failure to apply the correct 
statutory and regulatory provisions to the correct and 
relevant facts; it is not mere misinterpretation of facts."  
Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear 
and unmistakable error denotes "errors that are undebatable, 
so that it can be said that reasonable minds could only 
conclude that the original decision was fatally flawed at the 
time it was made."  Russell v. Principi, 3 Vet. App. 310, 313 
(1992).  "It must always be remembered that [CUE] is a very 
specific and rare kind of 'error.'" Fugo v. Brown, 6 Vet. 
App. 40, 43 (1993).  A disagreement with how the Board 
evaluated the facts is inadequate to raise the claim of clear 
and unmistakable error.  Luallen v. Brown, 8 Vet. App. 92, 95 
(1995).

A finding of clear and unmistakable error "must be based on 
the record and the law that existed at the time of the prior 
. . . decision."  Russell v. Derwinski, 3 Vet. App. 310, 313-
14 (1992).  Subsequently developed evidence may not be 
considered in determining whether error existed in the prior 
decision.  Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  
The mere misinterpretation of facts does not constitute clear 
and unmistakable error.  Thompson v. Derwinski, 1 Vet. App. 
251, 253 (1991). Moreover, the error must be one which would 
have manifestly changed the outcome at the time that it was 
made.  Kinnaman v. Derwinski, 4 Vet. App. 20, 26 (1993).  "It 
is a kind of error, of fact or of law, that when called to 
the attention of later reviewers, compels the conclusion, to 
which reasonable minds cannot differ, that the results would 
have been manifestly different but for the error."  Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993).


Analysis

The moving party points to the provisions of 38 C.F.R. § 
3.102, applicable at the time of the Board's decision in July 
1983.  The moving party also alleges that there was no 
evidence to countervail the opinion of Dr. A.P.S., submitted 
in support of the claim.  These argument, however, are 
insufficient to support a claim of clear and unmistakable 
error.

In reaching the conclusion that the service-connected anxiety 
neurosis did not contribute to cause the veteran's death, the 
Board noted the opinion of Dr. A.P.S. that the veteran's 
service-connected psychiatric disorder was "a factor in 
producing the stress," leading to the veteran's death.  
However, the Board weighed this evidence and found that it 
was insufficient to show a causal connection as required 
under the provisions of 38 C.F.R. § 3.312.  

With due application of the provisions of 38 C.F.R. § 
3.312(c)(4), the Board specifically noted that the veteran's 
primary cause of death, "by its very nature, was so 
overwhelming that eventual death could have been anticipated 
irrespective of the coexisting service-connected" disorders.  
Id.  In reaching this conclusion, the Board considered the 
opinion of Dr. A.P.S. in the context of the entire record.  
And it is important to note that the record reviewed by the 
Board included evidence that weighed heavily against the 
opinion of Dr. A.P.S.  Most notably, neither the certificate 
of death nor the report of the veteran's final 
hospitalization refers to psychiatric or nervous disorders as 
causes or contributing factors in the veteran's death. The 
certificate of death includes references to only two 
disorders, "Acute myocardial infarction" and 
"Arteriosclerotic cardiovascular disease."  It is significant 
that the certificate of death includes a space in which to 
report  "OTHER SIGNIFICANT CONDITIONS--conditions 
contributing to death but not related to cause given in PART 
I," but the physician who signed the certificate left the 
space for "OTHER SIGNIFICANT CONDITIONS" blank.  Similarly, 
on the summary of the veteran's last hospitalization, there 
are four final diagnoses: (1) "myocardial infarction with 
probably two or more extensions or additional infarctions 
after admission;" (2) "arteriosclerotic cardiovascular 
disease;" (3) "peptic ulcer disease;" and (4) "emphysema."  

Thus, in reaching the conclusion that the veteran's service-
connected anxiety neurosis did not contribute to cause his 
death, the Board weighed the opinion of Dr. A.P.S. against 
other significant items of evidence in the record.  Contrary 
to the allegation of the moving party, there was significant 
evidence in the record to weigh against the opinion of Dr. 
A.B.S.  As to the argument that the evidence was in 
equipoise, thus warranting application of 38 C.F.R. § 3.102, 
this argument is a statement of disagreement with the Board's 
evaluation of the various items of evidence.  Disagreement as 
to how the Board evaluated these items of evidence does not 
constitute a basis for for a finding of clear and 
unmistakable error.  38 C.F.R. § 20.1403(d)(3).   


ORDER


The motion for revision of the July 1983 Board decision on 
the grounds of clear and unmistakable error is denied.


		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

 



